Constando de la moción y de la declaración jurada del de-mandante-apelado que una de las partes demandadas necesa-rias no fué notificada de la apelación por otro de los de-mandados; y constando igualmente de dichas moción y de-claración jurada que la apelación es frívola, que no es nece-saria la transcripción de la evidencia y por consiguiente que la transcripción de autos debió haberse radicado ante esta corte dentro del término de treinta días a partir de la fecha en que se interpuso el recurso de apelación, cosa que no se hizo, se declara con lugar la moción y en su consecuen-cia se desestima la apelación interpuesta contra la sentencia dictada por la Corte de Distrito de Humaeao con fecha 8 de febrero de 1929, en el caso arriba titulado.